         Case 1:18-cv-02045-WMR Document 39 Filed 11/18/19 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 MATTHEW HENNIE, on behalf  )
 of himself and others similarly
                            )
 situated,                  )
                            )
        Plaintiff,          )                  Case No. 1:18-CV-02045-WMR
                            )
 v.                         )
                            )
 ICOT HEARING SYSTEMS, LLC, )
 D/B/A LISTENCLEAR and ICOT )
 HOLDINGS, LLC,             )
 et al.                     )
                            )
          Defendants.       )
                            )
                            )


             ORDER ON ATTORNEYS’ FEES, EXPENSES, AND CLASS
                     REPRESENTATIVE AWARD

       1.     The Court, having considered the materials submitted by Class Counsel

in support of their request for attorneys’ fees, expenses, and an incentive award (Doc.

26) and, following hearing and noting no objections thereto, finds the award of

attorneys’ fees, costs, and expenses appropriate and reasonable.

       2.     The Court approves payment of attorneys’ fees, costs, and expenses to

Class Counsel in the total amount of $400,000 in attorneys’ fees and $19,250 in costs.
         Case 1:18-cv-02045-WMR Document 39 Filed 11/18/19 Page 2 of 2




        3.   The Court approves of the payment of $200,000 in attorneys’ fees and

$19,250 in litigation expenses upon the entry of this Order.

        4.   The Court approves the payment of the remainder of attorneys’ fees

after Defendants fund the settlement in full.

        5.   Class Counsel have agreed that if Defendants fail to fund the settlement

in full, Class Counsel will limit their attorneys’ fees to 33.3% of the monies actually

paid.

        6.   The Court also approves the incentive fee payment of $5,000 for Class

Representative Matthew Hennie and specifically finds that amount to be reasonable

in light of the service performed by Mr. Hennie for the class. This amount shall be

paid from the Settlement Fund upon the entry of this Order.



        IT IS SO ORDERED this 18th day of November, 2019.




                                                William M. Ray, II
                                                United States District Judge
                                                Northern District of Georgia




                                          2
